tcmemo_2008_84 united_states tax_court industrial electrical and instrumentation inc petitioner v commissioner of internal revenue respondent docket no filed date robert a shupack for petitioner w robert abramitis and justin l campolieta for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and penalties on petitioner’s federal_income_tax penalty year deficiency sec_6663 dollar_figure dollar_figure big_number dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner failed to report dollar_figure in gross_receipts for and dollar_figure in gross_receipts for whether petitioner is liable for the civil_fraud penalty for and and whether the periods of limitations for and have expired findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts the second supplemental stipulation of facts the third supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time petitioner timely filed its petition petitioner had a mailing address in boca raton florida petitioner industrial electrical instrumentation inc iei was an active florida corporation during the years at issue alfred white mr white during the years at issue and as of the date of trial was a florida state-certified electrical contractor mr white was also the president secretary and treasurer of iei during the years at issue in mr white qualified petitioner to engage in electrical contracting services during the years at issue and as of the date of trial petitioner remained qualified to perform electrical contracting services iei is the only entity for which mr white has submitted an application with the state of florida to qualify it to perform electrical contracting services on date mr white signed an agreement to qualify with stewart g penny stewart lance penny lance and sean penny sean collectively the pennys the agreement purported to qualify stewart to obtain permits to perform electrical contracting services through omni building contractors inc omni during the taxable years at issue mr white knew that neither omni nor the pennys in their own capacities were state- certified electrical contractors in florida omni wa sec_1 in order to qualify iei mr white filed an application with the florida department of business professional regulation electrical contractors’ licensing board the board mr white then received notification from the board that iei was authorized to engage in electrical contracting to maintain the qualification mr white has to show that he has completed continuing education every years according to the board’s frequently asked questions section of its web site http www myflorida com dbpr pro elboard documents elecfaqs pdf to qualify a business a contractor must agree to accept full responsibility for the business including monitoring financial transactions signing permits and supervising all jobs the business participates in a primary qualifying agent must be an officer or a supervising employee of the business pursuant to fed r evid we take judicial_notice of the board’s definition of what it means to qualify a business lance and sean penny are the sons of stewart penny stewart penny is deceased administratively dissolved by the state of florida on date pursuant to fla stat ann sec west a corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business on date stewart was enjoined by the circuit_court of dade county from engaging in electrical contracting in florida furthermore pursuant to the agreement to qualify mr white agreed to transfer percent of iei’s shares to the pennys as follows percent to lance percent to sean and percent to stewart mr white retained the remaining percent of the shares of iei additionally a miami branch of iei was to be established on date the pennys became officers and shareholders of iei the board_of directors of iei unanimously adopted resolutions naming the pennys vice presidents of iei the resolutions were signed by mr white as secretary of iei the resolution naming stewart vice president also named him general manager of the miami office of iei the three resolutions were titled authorize appointment of director or officer the pennys with the approval of mr white engaged in electrical contracting services during the years at issue under iei issued stewart shares of stock lance and sean each were issued shares of stock in iei petitioner’s name petitioner maintained a checking account with first union national bank corporate account and mr white had sole signature_authority the pennys were given a deposit book in order to make deposits into petitioner’s account but they could not withdraw money from the account during taxable_year iei customer checks totaling dollar_figure were made payable to petitioner of that amount dollar_figure was deposited by the pennys into petitioner’s corporate account and reported on petitioner’s form_1120 u s_corporation income_tax return checks totaling dollar_figure were cashed by the pennys or donna penny donna at check cashing stores and not reported on petitioner’s tax_return and checks totaling dollar_figure were endorsed by the pennys to classic title inc classic deposited into an escrow account and not reported on petitioner’s tax_return petitioner’s gross_receipts for were dollar_figure with a taxable_income of dollar_figure petitioner’s gross_receipts were paid to petitioner for electrical services rendered during taxable_year iei customer checks totaling dollar_figure were made payable to petitioner of that amount petitioner used the calendar_year as its fiscal_year the gross_receipts amount for includes negative dollar_figure in cash deposits which are allowed as redeposits of moneys received through the cashing of checks dollar_figure was deposited by the pennys into petitioner’s corporate account and reported on petitioner’s tax_return checks totaling dollar_figure were cashed by the pennys or donna at check cashing stores and not reported on petitioner’s tax_return and dollar_figure was deposited by the pennys into bruce m harlan’s trust account harlan trust and not reported on petitioner’s tax_return the checks cashed at check cashing stores were endorsed with petitioner’s name and by stewart lance or sean followed by the initials v p or by donna the checks deposited into the harlan trust were endorsed with petitioner’s name sean’s name followed by the initials v p and bruce harlan’s name and trust account number the checks deposited into the harlan trust were used to purchase real_estate in trust for the penny family petitioner’s gross_receipts for were dollar_figure with taxable_income of dollar_figure the pennys as stockholders and officers of petitioner negotiated and entered into contracts to perform electrical contracting services under the name of petitioner the pennys had business cards with the name and logo of petitioner the business cards also showed mr white’s state-certified electrical the gross_receipts amount for includes negative dollar_figure in cash deposits which are allowed as redeposits of moneys received through the cashing of checks the business cards indicated that stewart was vice president and general manager and that lance and sean were vice presidents contractor license number which he obtained and used to qualify petitioner additionally the pennys with mr white’s awareness used trucks and t-shirts with petitioner’s name and logo in and stewart placed advertisements for petitioner’s services in the telephone book under petitioner’s name the pennys issued customers invoices bearing petitioner’s name and using mr white’s license number iei’s customers paid the invoices with checks made out to petitioner the pennys deposited money into the corporate account when they needed to pay iei’s vendors and suppliers vendors and suppliers sent petitioner bills for electrical contracting supplies that the pennys purchased on credit mr white was aware and approved of the pennys’ performing electrical contracting work during the years at issue using petitioner’s name and its credit because stewart did not have good credit one of the reasons that mr white entered into the agreement to qualify was to allow stewart to use petitioner’s credit rating when petitioner received bills from a vendor or supplier mr white faxed the bill to the pennys at the miami branch office of petitioner mr white wrote checks from petitioner’s corporate account to pay petitioner’s supply bills with money that alma gordon contacted and hired petitioner after seeing its advertisement in the telephone book petitioner obtained through the performance of electrical contracting services by the pennys petitioner included the amounts paid to vendors and suppliers in the costs of goods sold it reported on its tax returns for and after the expenses were paid mr white wrote checks to omni for money that was left over in petitioner’s corporate account before mr white made any payments to omni stewart submitted a form_w-9 request for taxpayer_identification_number and certification on behalf of omni mr white wrote the checks to omni because he did not want to have to withhold taxes petitioner included the checks drawn on the corporate account and made payable to omni as subcontracting expenses in the cost_of_goods_sold that petitioner reported on its tax returns for and during the years at issue the pennys obtained permits to perform electrical contracting work with mr white as the qualifier and using petitioner’s name none of the pennys put his name on the electrical contracting permits nor did omni the permits were pulled with the knowledge and approval of mr white the electrical contracting permits listed petitioner as the contractor on date stewart acting on behalf of petitioner signed a contract with the presidential condominium association inc presidential to perform electrical contracting services two days later mr white signed a document authorizing petitioner to perform electrical contracting services at presidential petitioner and mr white personally helped finance the electrical contracting services performed by the pennys at presidentialdollar_figure in petitioner sued presidential in order to recover payment for services either performed or being performed stewart hired andre zamorano mr zamorano an attorney to represent petitioner lance acting on behalf of petitioner filed a claim of lien against presidential the claim of lien listed petitioner as the lienor mr zamorano filed a notice of lis pendens on behalf of petitioner and listed petitioner as plaintiff mr zamorano never heard of or had reason to believe that he was representing omni mr white was aware that the pennys initiated the lawsuit on behalf of petitioner against presidential and eventually settled presidential paid petitioner in with checks for the settlement of the lawsuit brought by petitioner the pennys or donna cashed these checks at a check cashing store and the proceeds were not reported on petitioner’s tax_return the pennys negotiated contracts for petitioner to perform electrical contracting work for the archdiocese of miami mr white used an undisclosed amount of his own money to finance the project archdiocese at lasalle high school lasalle dollar_figure the archdiocese hired petitioner to complete electrical and wiring work on a lift station located at lasalle after work began on the lift station many other problems arose at lasalle a project that was projected to take approximately days to complete ended up taking approximately a year and a half ending in date the archdiocese and iei drafted contracts for the lasalle job the pennys acted on behalf of iei on behalf of petitioner stewart hired workers for the lasalle job at the lasalle jobsite they wore t-shirts with petitioner’s name and logo and occasionally drove a truck emblazoned with petitioner’s name and logo and mr white’s license number petitioner paid them in cash additionally the pennys acting on petitioner’s behalf hired kring’s shoring inc and ringemann plumbing inc as subcontractors to work on the lasalle job at the direction of stewart donna prepared invoices for the archdiocese for services rendered by petitioner at lasalle petitioner’s name was at the top of each of the invoices furthermore using petitioner’s letterhead stewart issued requests for payment to the archdiocese to pay for petitioner’s electrical contracting services the archdiocese wrote several lasalle is owned by the archdiocese checks payable to petitioner not to the pennys or omnidollar_figure the pennys changed some of the checks from the archdiocese by adding the harlan trust to the payee portion of the check mr white hired robert cole mr cole a certified_public_accountant to prepare petitioner’s corporate tax returns for and mr white signed petitioner’s and tax returns mr white gave mr cole monthly portions of a transaction detail report that mr white prepareddollar_figure mr cole used the monthly reports to prepare petitioner’s tax returns for and the transaction detail reports did not include all presidential’s payments to petitioner furthermore the transaction detail reports for and did not include proceeds of checks to petitioner that the pennys did not deposit into petitioner’s bank account but instead cashed at check cashing stores endorsed to classic or deposited into the harlan trust petitioner made payments to omni that are reflected in the transaction detail reports prepared by mr white for and as payment for outside services one of the checks from the archdiocese was endorsed by mr white payable to petitioner in the amount of dollar_figure the transaction detail report mr white prepared does not reflect all of iei’s activity but is only a partial transaction log the transaction detail report shows accounts_receivable accounts_payable and other expenses_incurred by iei during the years at issue petitioner was a cash_method taxpayer at no point during or did mr white ask the pennys how much money they had received on the jobs they performed on behalf of iei opinion i unreported income the commissioner’s determinations generally are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 70_f3d_548 9th cir once there is evidence of actual receipt of funds by the taxpayer the taxpayer has the burden of proving that all or part of those funds are not taxable 87_tc_74 there is ample evidence linking petitioner to an income- producing activity iei and respondent has demonstrated that petitioner received unreported income ii fraud the fraud_penalty is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from a taxpayer’s fraud see 303_us_391 fraud is intentional wrongdoing on the part of the taxpayer with the specific purpose to evade a tax believed to be owing see 61_tc_249 affd 519_f2d_1121 5th cir the commissioner has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b to satisfy the burden_of_proof the commissioner must show an underpayment exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 the commissioner must meet this burden through affirmative evidence because fraud is never presumed see 55_tc_85 a underpayment an underpayment is the amount by which the tax imposed exceeds the excess of the sum of the amount shown as the tax by the taxpayer on his return plus amounts not so shown that were previously assessed or collected without assessment over the amount of rebates made see sec_6664 petitioner argues that there is no underpayment because the money the pennys earned performing electrical contracting services was income either to the pennys or to omni further petitioner claims that it was not actively engaged in the performance of electrical contracting services during the years at issue but merely allowed the pennys to use its name its credit and mr white’s electrical contracting license we disagree the pennys wanted to engage in the electrical contracting business but did not have a license to do so in fact the state of florida enjoined stewart from being in the electrical contracting business as a result the pennys made a deal with mr white whereby they would become officers and shareholders of iei and thus have access to a license and be able to engage in the electrical contracting business petitioner relies on the language in the agreement to qualify that the work performed by the pennys was performed by omni not iei omni could not have performed electrical contracting work as it was not licensed to do so and a license holder had not qualified omni to perform electrical contracting services pursuant to florida law a licensed electrical contractor can qualify a business organization to engage in electrical contracting fla stat ann sec west additionally at least one officer or supervising employee of the business organization must be qualified to engage in contracting in the category of the business conducted id sec mr white was not affiliated with omni in any way thus he could not qualify omni to perform electrical contracting services neither could the pennys mr white could and did qualify petitioner to perform electrical contracting services and the pennys were shareholders and officers of petitioner mr white testified that one of the reasons he entered the agreement with the pennys was to enable them to pull permits the permits were pulled with petitioner’s name not omni’s with mr white’s knowledge and approval the pennys used petitioner’s goodwill and credit to obtain clients and supplies the pennys used business cards trucks and t-shirts emblazoned with petitioner’s name and logo customers who hired petitioner14 never heard of omni workers hired by the pennys to perform electrical contracting services never heard of omni only petitioner mr zamorano an attorney hired by stewart to file a lawsuit on behalf of petitioner never heard of omni the electrical contracting work performed by the pennys was on behalf of petitioner not omni or the pennys as individuals because it could not have been performed by omni or the pennys as they were not licensed income is be taxed to the individual or entity which earns it 281_us_111 petitioner cannot customers entered into agreements with iei to perform electrical contracting services customers did not enter into agreements with omni or the pennys as individuals contract away its liability for federal income taxes nor can it anesthetize us to the fact that it tried to do so gibson v commissioner tcmemo_1982_374 further taxation of income cannot be escaped by anticipatory arrangements assigning it to someone else id the agreement to qualify was an anticipatory agreement that attempted to assign all of petitioner’s income to the pennys and or omni despite the fact that the work was performed by or on behalf of petitioner the business that held itself out to the general_public and its patrons was iei not omni petitioner had advertisements in the telephone book issued invoices with its name on them had its workers wear t-shirts with its name and logo on it and had trucks with its name logo and mr white’s license number on it additionally all customer checks were made out to petitioner not omni or the pennys other than mr white the witnesses who testified had never heard of omnidollar_figure respondent has shown by clear_and_convincing evidence that during the taxable years at issue petitioner engaged in the electrical contracting business and did not report all of it sec_15 this case is similar to omnitec corp v commissioner tcmemo_2006_202 in omnitec the court held that the income was earned by omnitec missouri as opposed to omnitec nevada because the record indicated that everyone doing business with omnitec believed it was omnitec missouri and had no knowledge of there being an omnitec nevada omnitec unlike this case did not involve a civil_fraud penalty the similarity in name to omni in this case is strictly coincidental gross_receipts on its tax returns proceeds of checks that were not deposited into petitioner’s checking account were not reported on petitioner’s tax_return instead of depositing the checks into petitioner’s bank account the pennys officers and shareholders of petitioner either cashed the checks at check cashing stores or endorsed them over to classic or to the harlan trust in petitioner had unreported gross_receipts of dollar_figure from its electrical contracting business petitioner reported gross_receipts of only dollar_figure and a net_loss of dollar_figure respondent determined that petitioner’s correct taxable_income for was dollar_figure we agree with respondent in petitioner had unreported gross_receipts of dollar_figure from its electrical contracting business petitioner reported gross_receipts of only dollar_figure and a net_loss of the corrected taxable_income of dollar_figure for is computed as follows gross_receipts costs of sales net_operating_loss salaries and wages cash payments salaries and wages reclassified contract labor total adjustments previously reported taxable_income dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure respondent determined that petitioner’s correct taxable_income for was dollar_figure we agree with respondent accordingly we conclude that petitioner understated its income in both and b fraudulent intent the commissioner must prove that a portion of the underpayment for each taxable_year at issue was due to fraud sec_7454 see also 79_tc_888 the existence of fraud is a question of fact to be resolved from the entire record see 67_tc_181 affd without published opinion 578_f2d_1383 8th cir because direct proof of a taxpayer’s intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts see 317_us_492 79_tc_995 the corrected taxable_income of dollar_figure for is computed as follows gross_receipts costs of sales salaries and wages cash payments salaries and wages reclassified contract labor total adjustments previously reported taxable_income dollar_figure big_number big_number big_number big_number big_number affd 748_f2d_331 6th cir a taxpayer’s entire course of conduct can be indicative of fraud see 56_tc_213 53_tc_96 the following badges_of_fraud have been used to prove fraud understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony filing false documents failing to file tax returns and dealing in cash no single factor is necessarily sufficient to establish fraud a combination of a number of factors constitutes persuasive evidence below we discuss the factors that we find to be present in the case of a corporation such as petitioner the fraudulent activities of a corporate agent or officer may be imputed to the corporation if the wrongdoer so dominates the corporation that it is in reality a creature of his will his alter ego or the agent was acting in behalf of and not against the interests of the corporation m j laputka sons inc v commissioner tcmemo_1981_730 understating income petitioner as we found above understated its gross_receipts in both and and as a result also understated its taxable_income in both years only funds deposited into petitioner’s bank account were reported on its return however petitioner earned significantly more than was deposited into the account petitioner argues that the money from electrical contracting services belonged to omni or the pennys individually we disagree see supra maintaining inadequate records petitioner kept a transaction detail report that was little more than a reflection of the activity of petitioner’s corporate account petitioner’s transaction detail report did not reflect the checks that were cashed at check cashing stores or endorsed to classic or the harlan trust the report did not reflect all of petitioner’s business implausible or inconsistent explanations of behavior in his testimony mr white acknowledged that he was aware that petitioner was working on the archdiocese job and that it was a significant job mr white claimed that the income from this work was the pennys’ he did not know how much the job was worth and it was not his business to know despite these claims mr white endorsed a check from the archdiocese payable to petitioner in the amount of dollar_figure concealment of income or assets the stockholders and officers of petitioner concealed petitioner’s income through various methods in officers and shareholders of petitioner endorsed over to classic checks totaling dollar_figure payable to petitionerdollar_figure in officers and shareholders of petitioner cashed at check cashing stores checks totaling dollar_figure made out to petitionerdollar_figure in officers and shareholders of petitioner cashed at check cashing stores checks totaling dollar_figure made out to petitionerdollar_figure also in officers and shareholders of petitioner endorsed over to the harlan trust checks totaling dollar_figure made out to petitionerdollar_figure by not depositing the money in the corporate account and distributing the money from the corporation petitioner avoided double_taxation on millions of dollars officers and shareholders of petitioner exhibited a pattern of concealment of iei’s income during the years at issue the four checks were endorsed to classic in forty-seven checks were cashed at check cashing stores in twenty-seven checks were cashed at check cashing stores in six checks were endorsed to the harlan trust in incidents were not isolated but were continuous throughout the 2-year period an intent to mislead the behavior described in relation to the concealment of income also indicates an intent to mislead once again the behavior was continuous on the part of petitioner’s officers and shareholders filing false documents petitioner’s and tax returns indicate that mr white was the sole shareholder the two tax returns failed to disclose that the pennys were shareholders and officers who collectively owned percent of petitionerdollar_figure as we have found the returns understated petitioner’s income by large amounts for both and dealing in cash during and petitioner dealt in cash the cashing of checks at check cashing stores has been detailed supra in addition petitioner paid its workers in cash michael delucia and jamie massey testified that petitioner paid them in cash for their services performed for petitioner although mr white claimed that he was the only officer of petitioner he never disputed that the pennys were shareholders petitioner’s arguments petitioner relies heavily on the argument that the pennys were not officers of petitioner and that mr white was the only officer petitioner argues that mr white’s actions were not fraudulent and therefore neither were petitioner’s we disagree mr white endorsed a check payable to iei in the amount of dollar_figure that he knew was never reported on petitioner’s tax_return mr white was more involved with petitioner than he claimed mr white knew that petitioner had a major project at lasalle and work at other locations yet the documents he turned over to mr cole did not include much of the income those jobs generated for petitioner pursuant to fla stat ann sec west a director must discharge his or her duties in good_faith with ordinary care and in a manner he or she believes to be in the best interests of the corporation even if we assume arguendo that mr white’s conduct on behalf of petitioner was not fraudulent the pennys were officers and shareholders of petitioner and their actions in their capacity as officers and shareholders of petitioner also establish that petitioner is liable for the civil_fraud penalty the pennys who were 49-percent shareholders were together with mr white the dominant figures of petitioner see m j laputka sons inc v commissioner supra petitioner’s counsel admitted at trial that stewart was a thief a liar and a crook stewart however was the general manager of iei’s miami branch a vice president and together with lance sean and donna ran that branch of petitioner on a day-to-day basis all of the electrical contracting work that petitioner undertook in and was the result of the pennys’ efforts pursuant to florida law when in the usual course of business of a corporation an officer or other agent is held out by the corporation or has been permitted to act for it or manage its affairs in such a way as to justify third persons who deal with him in inferring or assuming that he is doing an act within the scope of his authority the corporation is bound thereby edward j gerrits inc v mckinney so 2d fla dist ct app we conclude that respondent has proven by clear_and_convincing evidence that petitioner fraudulently underpaid its taxes for and once the commissioner establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud and subject_to a 75-percent penalty except with respect to any portion of the underpayment that the taxpayer establishes is not attributable to fraud sec_6663 and b petitioner has not proven that any part of either underpayment is not attributable to fraud therefore the underpayments for and are subject_to the 75-percent penalty iii period of limitations petitioner argues that respondent cannot assess the tax_liabilities petitioner reported on its tax returns because the statutory periods of limitations have expired in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time see sec_6501 a fraudulent return deprives the taxpayer the bar of the statutory period of limitations for that year see 464_us_386 288_f2d_517 2d cir affg tcmemo_1960_32 see also 102_tc_380 we found that petitioner filed fraudulent income_tax returns for and therefore the periods of limitations on assessment for both of these years remain open in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
